J-S27011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                            Appellee

                       v.

ERIC GERMAN

                            Appellant                No. 2139 EDA 2021


             Appeal from the Order Entered September 30, 2021
               In the Court of Common Pleas of Lehigh County
              Criminal Division at No.: CP-39-CR-0004517-2008


BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY STABILE, J.:                      FILED NOVEMBER 22, 2022

      Appellant appeals from the September 30, 2021 order entered in the

Court of Common Pleas of Lehigh County (“trial court”), following the denial

of his self-styled “Motion to Modify Sentence Nunc Pro Tunc” (the “Motion”).

Upon review, affirm.

      The facts and procedural history of this case are undisputed.          As

recounted by a prior panel of this Court in connection with Appellant’s appeal

from the denial of his petition filed pursuant to the Post Conviction Relief Act

(“PCRA”):

      On January 13, 2009, Appellant entered a plea of guilty to Rape
      of a Child [(18 Pa.C.S.A. § 3121(c))]. Appellant was sentenced to
      a term of imprisonment of not less than ten (10) years nor more
      than forty (40) years in a state correctional institution [and
      deemed a sexually violent predator (SVP)]. On August 28, 2009,
      Appellant filed a direct appeal. On June 18, 2010, the Superior
      Court affirmed this court’s judgment of sentence. Thereafter, a
      motion for writ of habeas corpus was filed on September 7, 2010,
J-S27011-22


     and an amended [PCRA petition] was filed on October 29, 2010.
     Then, on November 22, 2010, Appellant withdrew his [PCRA
     petition]. Thereafter, on February 4, 2011, Appellant filed a
     second motion for writ of habeas corpus, which the court denied
     on April 6, 2011. Also, on June 13, 2011, Appellant filed a pro se
     motion for writ of habeas corpus, and on June 15, 2011, Appellant
     filed a pro se supplemental motion for writ of habeas corpus. The
     court denied said motion on July 26, 2011. Then, Appellant filed
     another petition seeking post conviction collateral relief on July
     12, 2012, that the court subsequently denied. Appellant filed
     another [PCRA petition] on December 10, 2014. After providing
     Appellant with notice of its intent to dismiss this subsequent
     motion for [collateral relief], the court denied Appellant’s
     requested relief on January 13, 2015. Thereafter, on August 17,
     2017, Appellant filed a sixth [PCRA] petition. The court again
     provided Appellant with notice of its intent to dismiss this petition
     on August 23, 2017. Thereafter, on September 13, 2017, the
     court denied said petition. The within appeal followed on or about
     September 20, 2017.


Commonwealth       v.   German,      No.   3120     EDA   2017,    unpublished

memorandum, at *1-2 (Pa. Super. filed August 9, 2018) (unnecessary

capitalizations, brackets and footnotes omitted).     On August 9, 2018, we

affirmed the denial of Appellant’s sixth PCRA petition, concluding it was

untimely.

     On September 16, 2021, Appellant filed the Motion at issue, seeking the

nunc pro tunc reinstatement of his right to file post-sentence motions. Upon

reinstatement, Appellant intends to request the modification of his sentence

for purposes of removing the no-contact provision with his victim, his

biological daughter, whom he raped when she was 10 years old.                On

September 30, 2021, the trial court denied the motion.        Appellant timely




                                     -2-
J-S27011-22



appealed. The trial court did not direct Appellant to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal.

      On appeal, Appellant presents a single issue for our review.

      [I.] Did the lower court abuse its discretion when it denied nunc
      pro tunc relief from a no-contact provision in the sentencing order,
      prohibiting Appellant from contacting his daughter, where: (1)
      Appellant has made reasonable efforts at rehabilitation; (2) the
      victim is currently over the age of 18; and (3) Appellant’s daughter
      contacted him requesting assistance.

Appellant’s Brief at 3 (unnecessary capitalizations omitted).

      At the outset, we note that the Motion should have been treated as one

falling under the PCRA. The plain language of the PCRA provides that “[t]he

[PCRA] shall be the sole means of obtaining collateral relief and encompasses

all other common law and statutory remedies for the same purpose.”           42

Pa.C.S.A. § 9542. Cognizant of the stated purpose of the PCRA, we have held

that any petition filed after an appellant’s judgment of sentence becomes final

must be treated as a PCRA petition where the PCRA provides for a potential

remedy. See, e.g., Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa. Super.

2013) (“all motions filed after a judgment of sentence is final are to be

construed as PCRA petitions”) (citation omitted); Commonwealth v. Evans,

866 A.2d 442, 442-44 (Pa. Super. 2005) (where defendant’s motion for

modification of sentence was filed after conclusion of 10-day post-sentence

and 30-day appeal filing periods, motion was properly treated as PCRA

petition); Commonwealth v. Eller, 807 A.2d 838, 842 (Pa. 2002) (noting

that if relief is available under the PCRA, the PCRA is the exclusive means of


                                     -3-
J-S27011-22



obtaining the relief sought). Accordingly, the Motion should have been treated

as a PCRA petition.

       Having established that the Motion should be treated as PCRA petition,1

we now must determine whether the PCRA court had jurisdiction to entertain

it.   A court cannot consider a PCRA petition unless the petitioner has first

satisfied the applicable filing deadline.        The PCRA contains the following

restrictions governing the timeliness of any PCRA petition.

       (b) Time for filing petition.--

       (1) Any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the
       judgment becomes final, unless the petition alleges and the
       petitioner proves that:

              (i) the failure to raise the claim previously was      the
              result of interference by government officials with    the
              presentation of the claim in violation of              the
              Constitution or laws of this Commonwealth or           the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was
              recognized by the Supreme Court of the United States
              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.




____________________________________________


1Our standard of review is whether the PCRA court’s findings are free of legal
error and supported by the record. Commonwealth v. Martin, 5 A.3d 177,
182 (Pa. 2010) (citation omitted).

                                           -4-
J-S27011-22


       (2) Any petition invoking an exception provided in paragraph (1)
       shall be filed within one year of the date the claim could have been
       presented.[2]

       (3) For purposes of this subchapter, a judgment becomes final at
       the conclusion of direct review, including discretionary review in
       the Supreme Court of the United States and the Supreme Court
       of Pennsylvania, or at the expiration of time for seeking the
       review.

42   Pa.C.S.A.    §   9545(b).        Section    9545’s   timeliness   provisions   are

jurisdictional.    Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014).

Additionally, we have emphasized repeatedly that “the PCRA confers no

authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

time-bar in addition to those exceptions expressly delineated in the Act.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

       Here, the record reflects that on June 18, 2010, a panel of this Court

affirmed Appellant’s judgment of sentence. Commonwealth v. E.G., 4 A.3d

692 (Pa. Super. 2010). As Appellant did not file a petition for allowance of

appeal, his judgment of sentence became final on July 19, 2010. See 42

Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(a).           Accordingly, because Appellant

had one year from July 19, 2010, to file his PCRA petition, the Motion is facially

untimely given it was filed on September 16, 2021, more than ten years late.



____________________________________________


2 Section 9545(b)(2) was amended, effective December 24, 2018, to extend
the time for filing from sixty days of the date the claim could have been
presented to one year. The amendment applies only to claims arising on or
after December 24, 2017.

                                           -5-
J-S27011-22



       The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA. See Commonwealth v. Marshall, 947 A.2d

714, 719 (Pa. 2008). Here, Appellant has failed to allege, let alone prove, at

any stage of the proceeding any exceptions to the one-year time bar. The

Motion, properly treated as a PCRA petition, was untimely. Accordingly, the

PCRA court did not err in dismissing the Motion.3

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2022




____________________________________________


3While our rationale differs from the PCRA court insofar as it did not conduct
a jurisdictional analysis, it is well-settled that we may affirm on any basis.
See Commonwealth v. Clouser, 998 A.2d 656, 661 n.3 (Pa. Super. 2010),
appeal denied, 26 A.3d 1100 (Pa. 2011).

                                           -6-